Exhibit 10

 

Enterprise Bank

2011 Variable Compensation Incentive Plan

 

Purpose and Objective

 

The 2011 Variable Compensation Incentive Plan (the Plan) incents and rewards our
bank’s performance and our individual performance.

 

Participants

 

Vice Presidents (VP) and above who do not participate in an individual sales
incentive plan (e.g. Lender Incentive Plan, Branch Relationship Manager
Incentive Plan, other sales incentive plan) are eligible to participate in this
plan.  Other than as described elsewhere in this plan, you must be employed on
the payout date to receive a payout.  If your hire date is after January 1 of
the current plan year, you will be eligible for a pro-rata payout, based on
wages earned during the plan year.

 

Target Awards

 

You will have a target variable compensation opportunity (target percentage),
which is a percentage of your regular earnings (base salary) earned in the
current plan year.

 

Determination of Variable Compensation Payout

 

You will be assigned to a variable compensation incentive group (Bank wide
Group; Deposit Focused Group; or Loan Quality Focused Group) based upon your
position and role.  All variable compensation incentive groups contain the below
specific performance factors with varying associated weights (see Variable
Compensation Incentive Groups, page 3).

 

Specific Performance Factors for all Plan Participants:

 

·                  Net Income: 2011 Net Income

·                  Deposit Growth: 2011 average low cost deposit growth

·                  Loan Growth: Increase in 2011 total loan balances

·                  Loan Quality: Amount charged to the provision for loan losses
in 2011

 

The below additional factors, as a positive or negative multiplier, will be used
in calculating the variable compensation incentive payout for the Chairman,
Chief Executive Officer, President, Chief Operating Officer, Chief Financial
Officer, Chief Commercial Lending Officer, Chief Banking Officer, Chief Sales
and Marketing Officer, Managing Director of Enterprise Investment Advisors,
Branch Administration Director, and Mortgage Lending Director.

 

Additional Performance Factor:

 

·                  Annualized revenue from net growth in investment assets
managed in 2011 (annualized revenue from new assets - attrition)

·                  Insurance commission revenue reported in 2011

 

Our bank must attain a specified level of performance in the Net Income
performance factor (the “threshold”) in the current plan year for a payout to be
made.  If the threshold is achieved, the variable compensation pool available
for variable compensation incentive payouts will be determined by overall
performance of the performance factor and may also be modified at the discretion
of the Compensation Committee.

 

Your individual performance and/or contribution for the plan year may impact
your individual actual payout either positively or negatively.

 

1

--------------------------------------------------------------------------------


 

Windfall

 

A windfall is an extraordinary or unusual event that may either positively or
negatively impact the Bank’s financial reports.  It will be at the discretion of
the Compensation Committee whether a windfall will be included in the Bank’s
financial results when determining the payout under the Plan.

 

Payout Timing

 

The performance period is January 1 through December 31 of the current plan
year.  If it is determined that participants will receive a payout under the
Plan, payouts will be received on or before March 15, following the plan year.

 

Retirement, Disability, or Death

 

If a participant retires after the age of 62 and has been employed for at least
three months in the current plan year, the participant is eligible to receive a
pro-rata payout upon retirement.   If a participant passes away or employment
ends as result of disability during the plan year, the participant or the
participant’s beneficiary is eligible to receive a pro-rata payout.  Payouts
will be based upon the participant’s wages earned in the current plan year, the
participant’s performance, and management’s estimate of year-end results at the
participant’s employment end date.

 

Clawback Provision

 

If the Bank’s reported financial or operating results are determined to be
subject to material negative restatement, the Compensation Committee may require
recoupment of full or partial payout made to participants with an officer status
of Senior Vice President (SVP) or above.

 

The Compensation Committee reserves the authority to approve, modify, or
disallow any payout proposed to be made under the Plan.

 

Performance Factor Grid Information

 

Variable Compensation Pool for Performance Factors

 

Below Threshold

 

At Threshold (0.50)

 

(0.75)

 

At Target (1.00)

 

(1.25)

 

(1.50)

 

(1.75)

 

At Stretch (2.00)

There will be a 0% variable compensation pool for the performance factor.

 

There will be a 50% variable compensation pool for the performance factor.

 

 

 

There will be a 100% variable compensation pool for the performance factor.

 

 

 

 

 

 

 

There will be a 200% variable compensation pool for the performance factor.

 

Performance Factor Grid for Participant Scorecard*

 

 

 

Performance

 

 

 

Threshold

 

 

 

Target

 

 

 

 

 

 

 

Stretch

 

 

Factor

 

Weight

 

0.50

 

.75

 

1.00

 

1.25

 

1.5

 

1.75

 

2.00

Variable Compensation Scorecard

 

Net Income

 

Refer

 

9.959M

 

10.412M

 

10.912M

 

11.412M

 

11.912M

 

12.412M

 

13.136M

 

Deposit Growth

 

to

 

0M

 

7.547M

 

15.093M

 

22.640M

 

30.187M

 

37.734M

 

45.281M

 

Loan Growth

 

Groups

 

47.027M

 

68.214M

 

89.400M

 

110.586M

 

131.773M

 

152.959M

 

174.146M

 

Loan Quality

 

Below

 

5.690M

 

5.161M

 

4.631M

 

4.101M

 

3.572M

 

3.042M

 

2.512M

 

--------------------------------------------------------------------------------

*Department and individual performance will be considered in determining final
payouts under the 2011 Variable Compensation Plan.

 

The performance targets set forth above have been established solely for
determining incentive payment opportunities under the plan, and are not intended
to provide any indication of the Company’s expectations for future financial
performance.

 

2

--------------------------------------------------------------------------------


 

Additional Performance Factors Multipliers, if applicable

 

Annualized revenue from net growth in investment assets managed in 2011
(annualized revenue from new assets - attrition)

 

·                  If less than $165,000, multiply actual payout percentage by
0.95

·                  If between $165,000 — $230,000, multiply actual payout
percentage 1

·                  If more than $230,000, multiply actual payout percentage by
1.05

 

Insurance commission revenue reported in 2011

 

·                  If less than $378,000, multiply actual payout percentage by
0.95

·                  If between $378,000 — $462,000, multiply actual payout
percentage 1

·                  If more than $462,000, multiply actual payout percentage by
1.05

 

The final multiplier used to determine the payout will be an average of the
above two multipliers.

 

Variable Compensation Incentive Groups in Which Named Executive Officers are
Included

 

 

 

Performance Factor

 

Weight

 

 

Net Income

 

50%

Bank wide Group

 

Deposit Growth

 

20%

 

 

Loan Growth

 

20%

 

 

Loan Quality

 

10%

 

 

 

Performance Factor

 

Weight

Deposit Focused Group

 

 

Net Income

 

50%

 

Deposit Growth

 

35%

 

Loan Growth

 

10%

 

Loan Quality

 

5%

 

3

--------------------------------------------------------------------------------